Citation Nr: 1803601	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-20 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, diagnosed as dermatitis, and claimed as chloracne, rash and skin eruptions. 

2.  Entitlement to service connection for mycotic toenails, claimed as frostbite residuals and peripheral neuropathy.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In October 2017, the Veteran testified before the Board in a videoconference hearing convened at the RO.  A transcript of the hearing is included in the record.  The record consists of electronic claims files and has been reviewed.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand of this matter is warranted for medical inquiry.  

The Veteran claims that he incurred skin, toenail, and peripheral neuropathy disorders while serving in Korea as the result of herbicides and cold weather exposure there.  The Veteran has not undergone VA compensation examination into his claims.  For the following reasons, VA should provide him with an examination and medical opinion: private and VA medical evidence documents current skin, toenail, and peripheral neuropathy disabilities; the RO has recognized that the Veteran was presumably exposed to herbicides in Korea; in lay assertions of record, the Veteran attests to cold weather exposure while serving in Korea; and in a medical statement from the Veteran's private treating physician, it is indicated that current skin problems may relate to service-connected multiple myeloma (granted based on the Veteran's presumed herbicide exposure).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any outstanding VA treatment records, the most recent of which are dated in June 2014.  All records/responses received must be associated with the electronic claims file. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any skin, toenail, or peripheral neuropathy disorders.  The examiner should review the claims folder, and then respond to the following questions. 

(a)  What skin, toenail, and peripheral neuropathy disabilities has the Veteran been diagnosed with since March 2012?

(b)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that any such skin, toenail, or peripheral neuropathy disability is related to an in-service disease, event, or injury?

In answering (b), please consider and discuss the Veteran's herbicide and cold weather exposure during service in Korea.  Please also consider and discuss the several lay assertions of record from the Veteran, and from his friends and family members, who attest to witnessing the Veteran's skin problems during service, soon after discharge from service, and since service.  

(c)  If the answer to (b) is negative, is it at least as likely as not that any skin, toenail, or peripheral neuropathy disability is proximately due to or the result of service-connected disability (e.g., multiple myeloma)? 

In answering (c), please consider and discuss the October 2017 letter from the Veteran's treating physician (V.C.P., MD) who indicates that rashes may be secondary to service-connected multiple myeloma.  

(d)  If the answers to (b) and (c) are negative, is it at least as likely as not that any skin, toenail, or peripheral neuropathy disability is aggravated (i.e., worsened beyond the natural progress) by service-connected disability?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

Please explain in detail any opinion provided.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the June 2014 Supplemental Statement of the Case (SSOC) should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  



